DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-3 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 1-3 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a method receives a first system information block (SIB) that is broadcast from a first cell and includes information necessary for accessing the first cell, receives a second SIB other than the first SIB from the first cell in response to a request transmitted by the user equipment for the second SIB, receives and stores in memory area information from the first cell, the area information indicating a predetermined area comprising a plurality of cells including the first cell where the second SIB is applicable, and when the user equipment camps on a second cell, receives information from the second cell indicating an area that the second cell belongs to. A determination is made as to whether to transmit a request for the second SIB to the second cell at least based on the stored area information and the information received from the second cell.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415